Citation Nr: 1434189	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  11-31 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for chronic urticaria.  

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for a back disorder, claimed as lower back pain, lower back strain, and lumbosacral strain. 


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1987 to October 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.
 

FINDINGS OF FACT

1.  The Veteran had symptoms of, treatment for, and diagnosis of urticaria during active service.  

2.  The Veteran had symptoms of urticaria since service separation.

3.  The Veteran's urticaria was incurred in service.    

4.  The Veteran has a diagnosed disability of obstructive sleep apnea.  

5.  The Veteran did not sustain a disease, injury, or event related to sleep apnea in service, nor did she experience symptoms of sleep apnea in service.  

6.  The Veteran does not have a currently diagnosed back disorder.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for chronic urticaria have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

3.  The criteria for service connection for a back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claim Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013)  The notice obligations of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The claim of service connection for chronic urticaria has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision, further explanation of how VA has fulfilled the duties to notify and assist with respect to this claim is not necessary.  See Bernard v. Brown, 4Vet. App. 384, 394 (1993).  

With respect to the claims of service connection for obstructive sleep apnea and service connection for a back disorder, in a timely letter in June 2009, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, and well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  This notice also included provisions for disability ratings and for the effective date of the claims.  

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service private treatment records, and the Veteran's statements.  

VA's duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2011).  

In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent medical evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability, or persistent or recurrent symptoms of a disability, may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

With respect to the claim of service connection for obstructive sleep apnea, the Veteran has not been afforded a VA medical examination.  In this case, because the weight of the evidence demonstrates that there was no injury, event, or disease related to sleep apnea, or even symptoms related to sleep apnea occurring in service, there is no duty to provide a VA medical examination.  There is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claim for service connection for obstructive sleep apnea, because there is nothing in service to which any current disability could be related by competent opinion.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim."); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

The Board has considered the decision in Charles v. Principi, 16 Vet. App. 370, 375-75 (2002); however, in the absence of evidence of an in-service disease or injury, referral of this issue to obtain an examination and/or an opinion as to the etiology of the Veteran's obstructive sleep apnea would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion of no probative value.  In other words, any medical opinion that purported to provide a nexus between the Veteran's claimed disability and her military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown., 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

The holding in Charles was clearly predicated on the existence of evidence of both an in-service injury or event and a current diagnosis.  Referral of the issue of obstructive sleep apnea for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked regarding the claim of obstructive sleep apnea because there is no reasonable possibility that such assistance would aid in substantiating this claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

In the March 2011 Notice of Disagreement, the Veteran indicated that she would be submitting a statement from her husband, who served on active duty with her, that would verify her claimed conditions.  To date, the Veteran has not submitted this statement.  As stated by the Court, the "duty to assist is not always a one-way street" and the veteran is obliged to cooperate in the development of the pending claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As three years have passed without the Veteran submitting this statement, the Board cannot delay adjudication any further.  Therefore, the Board will decide this matter based on the evidence of record as it currently stands. 

With regard to the claim of service connection for a back disorder, absent any probative evidence of a diagnosed disability, or even persistent or recurring symptoms of a disability (the first prong as outlined by McLendon), a remand for a VA examination and/or opinion is not warranted.  McLendon, 20 Vet. App. at 81; see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of these claims.   


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

In this case, urticaria, obstructive sleep apnea, and lower back strain are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  A veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also 38 C.F.R. § 3.159(a)(2).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Chronic Urticaria Analysis

The Veteran contends that the chronic urticaria originated in service.  Specifically, she alleges that the urticaria begin in service and has persisted since service.  She reports an initial onset in 1992 resulting in a rash on her arms, legs, and back.  Since separation from active service, she reports recurrent minor flare-ups, occurring monthly and typically lasting several days.  Additionally, she reports one major flare-up in 2005 during which symptoms lasted for one week.  The Veteran reports no identifiable food or environmental triggers, and reports currently being treated for her flare-ups with prescription medication.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran had symptoms of, treatment for, and diagnosis of urticaria in service.  A service treatment record from November 16, 1992, indicated the Veteran's presentation with a non-pruritic rash on her hands, arms, torso, and feet.  The Veteran was first diagnosed with urticaria on a subsequent appointment dated November 23, 1992.  Service treatment records contain additional physician appointment records, as well as pharmacy records, documenting treatment for urticaria.  

The Board next finds that the weight of the competent medical evidence is at least in equipoise on the question of whether the Veteran has a current disability of urticaria.  The Veteran underwent a VA examination regarding her claim for chronic urticaria in March 2010.  The VA examiner took a thorough history of the Veteran's complaints, including history of onset, diagnosis, report of symptomology, other limitations, and treatment.  While there was no urticaria present on physical examination at the time of the March 2010 VA examination, the VA examiner concluded that the Veteran did have a current disability of chronic urticaria.  Additionally, while the Veteran's private treatment records obtained are silent as to treatment for urticaria, urticaria is listed as a current diagnosis under the heading "Problem List."  

The Board further finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's current urticaria is related to service.  In this regard, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  While the Veteran's urticaria is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether she had symptoms of urticaria that began during service and continued since service separation, thus tending to show direct service incurrence.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As discussed below, the Board is granting the service connection claim for urticaria based on evidence, including that pertinent to service, which establishes that urticaria was incurred in service.  The finding that the Veteran had symptoms of urticaria since service is supportive of the claim overall because it tends to show that the same symptoms that began in service have continued since service separation.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms).  

As mentioned above, the Veteran underwent a VA examination in March 2010 regarding her claim of service connection for urticaria.  While urticaria was diagnosed, the VA examiner did not address the etiology of the urticaria.  As there is no adequate medical nexus opinion as to the etiology of the Veteran's urticaria, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  Here, the Veteran was first diagnosed with urticaria during active service.  She reported the onset of a blotchy rash on her arms, legs, and back during active service, and reported similar persistent symptoms recurring since service.  The Board finds the Veteran competent to report that in service and continuing since service she experienced recurrent episodes of blotchy rashes, as the reporting of these symptoms requires only personal knowledge that comes to her through her senses.  Layno, 6 Vet. App. at 470.  The complaints of, treatment for, and diagnosis of urticaria in service, together with the March 2010 VA examination report, the Veteran's private treatment records, and the Veteran's lay contentions, tend to show that the Veteran's current symptoms of urticaria had their onset during service, that is, shows that the urticaria was "incurred coincident with" active service.  See 38 C.F.R. § 3.303(a).  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for chronic urticaria have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Obstructive Sleep Apnea Analysis

The Veteran contends that she is entitled to service connection for obstructive sleep apnea.  The Veteran reported in the March 2009 VA Form 21-526 (Veteran's Application for Compensation and/or Pension) that she received treatment for sleep apnea while stationed in Okinawa, Japan.  Additionally, she reported in the March 2011 Notice of Disagreement that sleep apnea was noted in her medical records.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that obstructive sleep apnea was not incurred in service.  The Board finds that the Veteran was diagnosed with obstructive sleep apnea in August 2008.  The Board finds, however, that the Veteran did not sustain an injury or disease, which can be related to sleep apnea in service.  

While the Veteran is competent to report the symptoms that she is able to observe through her senses, she has not identified the presence of sleep apnea symptoms in service.  Apnea means the "cessation of breathing," while sleep apnea refers to a "transient period of cessation of breathing during sleep.  It may result in hypoxemia and vasoconstriction of pulmonary arterioles, producing pulmonary arteriole hypertension."  See Dorland's Illustrated Medical Dictionary 116-17 (32nd ed. 2012).  The Veteran has not alleged that she was aware of any episodes of apnea while sleeping in service.  While the Veteran is competent to report the symptoms that she is able to observe through her senses, she is not competent to observe symptoms of apnea (cessation of breathing) during her own sleep.  Insomuch as the Veteran contends that service connection is warranted for obstructive sleep apnea, the Board finds that the Veteran is not competent to offer an opinion as to the etiology of a diagnosed disorder as complex as sleep apnea, which requires medical expertise and specific clinical testing in the form of a sleep study by a trained professional other than the sleeping subject being studied and diagnosed.  See Jandreau, 492 F.3d at 1377 (lay persons are not competent to diagnose cancer).  In this case, the Board gives more probative value to the in-service and post-service treatment records than to the Veteran's lay statements.  

The Veteran's service treatment records are silent for complaints of, treatment for, or diagnosis of sleep apnea, as well as any complaints of symptoms of sleep apnea, such as sleep disturbances, snoring, or daytime drowsiness.  While the record reflects in-service treatments for urticaria and various other medical conditions, the Veteran's service treatment records are notably absent for symptoms or complaints related to sleep apnea.  See Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); Buczynski v. Shinseki, 24 Vet. App. 221 (2011) (citing Fed. R. Evid. 803(7)).  Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of notation in a record may be considered if it first shown that the record is complete and also that the fact would have been recorded had it occurred).  

The earliest reference to a sleep disturbance contained in the record is from private treatment and pharmaceutical records that indicate the Veteran was prescribed two benzodiazepines (lorazepam and temazepam) for treatment of insomnia in April 2006, over ten years after discharge from service.  These records indicate that the Veteran was then diagnosed with obstructive sleep apnea in August 2008.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor that tends to weigh against a claim for service connection).  While private treatment records note a diagnosis of, and treatment for, obstructive sleep apnea and indicate that the Veteran was a chronic snorer, such records do not relate the current diagnosis of obstructive sleep apnea to any injury, disease, or event in service.  Because an in-service injury, disease, or event has not been shown by competent evidence, the Board does not reach the additional question of the relationship between the current diagnosis of obstructive sleep apnea and service.  

For these reasons, the Board finds that the weight of the evidence demonstrates that obstructive sleep apnea was not incurred in service.  The preponderance of the evidence of record is against a finding of an in-service injury, event, or disease related to sleep apnea or even symptoms related to sleep apnea occurring in service; therefore, the claim of service connection for obstructive sleep apnea must be denied.  As the preponderance of the evidence is against the claim for service connection for obstructive sleep apnea, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


Service Connection for a Back Disorder Analysis

The Veteran contends that she is entitled to service connection for a back disorder, claimed as lower back pain, lower back strain, and lumbosacral strain.  The Veteran reported in the March 2009 VA Form 21-526 that she received treatment for a lower back strain and lower back pain while stationed in Okinawa, Japan.  Additionally, she reported in the March 2011 Notice of Disagreement that lower back strain with pain was noted in her medical records.  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have a back disability.  The Veteran's post-service treatment records that were obtained in the development of this claim are silent for complaints of, treatment for, or a diagnosis of a back condition.  

The Veteran is competent to report symptoms, such as pain in the lumbar spine region, that she may have experienced at any time.  See Layno, 6 Vet. App. 223, 225.  However, without the appropriate medical training and expertise, she is not competent to provide an opinion on a complex medical matter, such as relating pain to a diagnosis of a back disorder.  Jandreau, 492 F.3d 1372, 1377.  Service connection may only be awarded for pain if a pathology to which the symptoms can be attributed has been identified; otherwise, there is no basis to find a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

For these reasons, Board finds that the weight of the evidence demonstrates that the Veteran does not have a current back disability.  As a result, the claim must fail.  In the absence of a present disability there can be no claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record shows no diagnosis of the claimed disability, as in the case here, that holding would not apply.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has a back disability for which benefits are claimed.  In this case, where the evidence shows no current disability upon which to predicate a grant of service connection, at any time during the claim period, there can be no valid claim for that benefit.  See Brammer at 225; Rabideau, 2 Vet. App. at 143-44.  Because a current back disability has not been shown by competent evidence, the Board does not reach the additional questions of in-service injury, disease, or event, or the relationship between any current back disability and service.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a back disorder, and the claim must be denied.  As the preponderance of the evidence is against the claim for service connection for a back disorder, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  



ORDER

Service connection for chronic urticaria is granted.  

Service connection for obstructive sleep apnea is denied. 

Service connection for a back disorder, claimed as low back pain, low back strain, and lumbosacral strain is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


